PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,577,422
Issued: 3 March 2020
Application of Shah et al.
Application No. 15/748,458
Filed: 29 Jan 2018
For: PD-1-BINDING MOLECULES AND METHODS OF USE THEREOF

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT FOR PATENT UNDER 37 C.F.R. § 1.705(d)”, filed on June 3, 2020, requesting that the patent term adjustment indicated on the above-identified patent be corrected from 0 days to 99 days. The Office has re-determined the PTA to be 99 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. As the patent issued March 3, 2020, the Office also acknowledges the one month extension of time request and fee in the amount of $200, as set forth in 37 CFR 1.17(a)(5). No additional fees are required.

On March 3, 2020, the above-identified application matured into U.S. Patent No. 10,577,422 with a revised patent term adjustment of 0 days.

The petition argues “The Office’s PTA calculation is based on an erroneous deduction of 215 days of Applicant delay based on an erroneous determination that the ‘458 application was not “ready for examination” until May 3, 2019, the date that inventor Declarations under 37 C.F.R. § 1.63 were filed. See Exhibit B. Based on that determination, the Office charged 215 days of Applicant delay, presumably under 37 CFR § 1.704(c)(13), with the period of alleged delay measured from October 1, 2018 (the day after eight months from the date of commencement of the national stage) to May 3, 2019.

37 CFR § 1.704(c)(13) assesses Applicant delay for “[failure to provide an application in condition for examination as defined in yaraerayh (f) of this section within eight months from ... the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application... ” (emphasis added). As noted above, 37 CFR § 1.704(f) does not require inventor Declarations for an application to be in condition for examination. As
established above, the application that gave rise to the present patent met all requirements of 37 CFR § 1.704(f) on January 29, 2018 and was therefore “in condition for examination” on that date.



Therefore, the ‘458 application was “in condition for examination” according to 37 C.F.R. §1.704(f) on January 29, 2018; thus, there is no basis for the Office to have assessed Applicant delay under 37 CFR 1.704(c)(13) against this patent. The alleged deduction of 215 days of Applicant delay should be removed from the PTA calculation.”

Pursuant to 37 CFR § 1.704(c)(13): 

Failure to provide an application in condition for examination as defined in paragraph (f) of this section within eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application and ending on the date the application is in condition for examination as defined in paragraph (f) of this section;

37 CFR § 1.704(f) provides:

An application filed under 35 U.S.C. 111(a) is in condition for examination when the application includes a specification, including at least one claim and an abstract (§ 1.72(b)), and has papers in compliance with § 1.52, drawings (if any) in compliance with § 1.84, any English translation required by § 1.52(d) or § 1.57(a), a sequence listing in compliance with § 1.821 through § 1.825 (if applicable), the inventor’s oath or declaration or an application data sheet containing the information specified in § 1.63(b), the basic filing fee (§ 1.16(a) or § 1.16(c)), the search fee (§ 1.16(k) or § 1.16(m)), the examination fee (§ 1.16(o) or § 1.16(q)), any certified copy of the previously filed application required by § 1.57(a), and any application size fee required by the Office under § 1.16(s). An international application is in condition for examination when the application has entered the national stage as defined in § 1.491(b), and includes a specification, including at least one claim and an abstract (§ 1.72(b)), and has papers in compliance with § 1.52, drawings (if any) in compliance with § 1.84, a sequence listing in compliance with § 1.821 through § 1.825 (if applicable), the inventor’s oath or declaration or an application data sheet containing the information specified in § 1.63(b), the search fee (§ 1.492(b)), the examination fee (§ 1.492(c)), and any application size fee required by the Office under § 1.492(j). An application shall be considered as having 

A review of the record reveals that upon filing the application was in condition for examination on January 29, 2018.

While the Notification of Insufficiency Under 37 CFR 1.492 and/or 1.495 (DO/EO/US) mailed January 25, 2019 included a requirement for additional fees, the Notification advised “Applicant is notified that the above-identified application contains the deficiencies noted below. No period for reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.495(c).  

An Application Data Sheet (ADS) containing the information specified in § 1.63(b), was provided on January 29, 2018, and as such the filing of the Oath or Declaration on May 3, 2019 should not have incurred Applicant Delay.

The reduction in the amount of 215 days for applicant delay is therefore being removed. 

In view thereof, the total Applicant Delay for this patent should be calculated as 22 days and as such, the patent term adjustment is 99 (121 “A delay days”+ 0 “B delay days” - 22 applicant delay) days.   

This matter is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  See 35 U.S.C. § 254 and 37 CFR § 1.322.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by ninety-nine (99) days. 		

Telephone inquiries specific to this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation